 1   Blair M. Jacobs (admitted pro hac vice)
     blairjacobs@paulhastings.com
 2   Christina A. Ondrick (admitted pro hac vice)
     christinaondrick@paulhastings.com
 3   John S. Holley (admitted pro hac vice)
     johnholley@paulhastings.com
 4   PAUL HASTINGS LLP
     2050 M Street NW
 5   Washington, DC 20036
     Telephone: (202) 551-1700
 6   Facsimile: (202) 551-1705
 7   Attorneys for Defendant
 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   OYSTER OPTICS, LLC,                            Case No. 4:17-cv-05920-JSW
12                 Plaintiff,                       JOINT STATEMENT IN RESPONSE TO
                                                    TENTATIVE CONSTRUCTION OF
13
            v.                                      ENERGY LEVEL DETECTOR (DKT. 113)
14
     CIENA CORPORATION,                             Judge:   Hon. Jeffrey S. White
15
                   Defendant
16

17

18

19
20

21

22

23

24

25

26

27

28

     JOINT STATEMENT RE TENTATIVE                                       Case No. 4:17-cv-05920-JSW
     CONSTRUCTION OF ENERGY LEVEL DETECTOR
 1          Plaintiff Oyster Optics, LLC (“Oyster”) and Defendant Ciena Corp. (“Ciena”), by and

 2   through their respective counsel, respectfully submit the following joint statement in response to

 3   the Court’s Order Re Tentative Rulings and Questions Re Markman Hearing (Dkt. No. 113)

 4   (“Order”).

 5          The parties have met and conferred in an effort to narrow the issues in dispute. The

 6   parties accept the Court’s tentative ruling regarding the “energy level detector” terms recited in

 7   claims 1, 14, and 25 of the ’327 patent and claims 1 and14 of the ’898 patent. (Order at 5-6).

 8   The parties have not yet further narrowed the issues in dispute and will be prepared to address the

 9   Court’s questions during the Markman Hearing.

10   Respectfully submitted,                         Dated July 22, 2020
11
                                                     PAUL HASTINGS LLP
12                                                By: /s/ Blair M. Jacobs
                                                     Blair M. Jacobs
13                                                   blairjacobs@paulhastings.com
14                                                   Christina A. Ondrick
                                                     christinaondrick@paulhastings.com
15                                                   John S. Holley
                                                     johnholley@paulhastings.com
16                                                   PAUL HASTINGS LLP
                                                     875 15th Street, NW
17                                                   Washington, DC 20005
18                                                   Telephone: (202) 551-1700
                                                     Facsimile: (202) 551-1705
19
                                                     Thomas A. Counts (CA BN 148051)
20                                                   tomcounts@paulhastings.com
                                                     Grant N. Margeson (CA BN 299308)
21                                                   grantmargison@paulhastings.com
22                                                   PAUL HASTINGS LLP
                                                     101 California Street, 48th Floor
23                                                   San Francisco, CA 94111
                                                     Telephone: (415) 856-7000
24                                                   Facsimile: (415) 856-7116
25
                                                     Attorneys for Defendant
26                                                   CIENA CORPORATION

27

28
                                                        1
     JOINT STATEMENT RE TENTATIVE                                              Case No. 4:17-cv-05920-JSW
     CONSTRUCTION OF ENERGY LEVEL DETECTOR
 1                                                   RUSS AUGUST & KABAT
 2
     Dated: July 22, 2020                            By: /s/ Paul A. Kroeger
 3
                                                     Marc A. Fenster
 4                                                   Reza Mirzaie
                                                     Paul A. Kroeger
 5                                                   Neil A. Rubin
 6                                                   Attorneys for Plaintiff
 7                                                   OYSTER OPTICS, LLC

 8

 9                                           ATTESTATION

10          Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that the above signatories concur in

11   the contents of this document and have authorized its filing.

12   Dated: July 22, 2020                      By: /s/ Blair M. Jacobs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     JOINT STATEMENT RE TENTATIVE                                              Case No. 4:17-cv-05920-JSW
     CONSTRUCTION OF ENERGY LEVEL DETECTOR
